Citation Nr: 0018865	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  91-36 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for urinary incontinence as a result of 
treatment by the Department of Veterans Affairs in May 1990.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for impotence as a result of treatment by 
the Department of Veterans Affairs in May 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from August 1950 to April 
1954.  This appeal originally came before the Board of 
Veterans' Appeals (Board) on appeal from an August 1990 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio which denied 
compensation for additional disability as a result of VA 
hospital, medical or surgical treatment.  The Board most 
recently remanded the case to the RO for additional 
development in August 1998; the RO has now returned the case 
to the Board for appellate review. 

In October 1996, a hearing was held at the VA Central Office 
in Washington D.C. before the undersigned, who is the Board 
Member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal as to the instant 
issues has been obtained by the RO.

2.  The appellant underwent a radical retropubic 
prostatectomy for localized prostate cancer at a VA hospital 
in May 1990.

3.  The evidence of record does not demonstrate that the 
appellant currently suffers from urinary incontinence.

4.  As a result of May 1990 prostate surgery, the appellant 
has additional disability, namely erectile dysfunction, which 
is not a necessary consequence of such surgery.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for urinary incontinence as a result of VA 
medical treatment rendered in May 1990.  38 U.S.C.A. §§ 1151, 
5107(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.358 (1999); 
Gardner v. Derwinski, 1 Vet. App. 584 (1991).

2.  The appellant does have additional disability, namely 
impotence (ED) that resulted from VA medical treatment 
rendered in May 1990.  38 U.S.C.A. §§ 1151, 5107(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that effective October 1, 1997, 38 U.S.C.A. 
§ 1151 was amended such that negligence would generally have 
to be shown by the VA for a claimant to obtain compensation 
under the statute.  This amendment, however, does not apply 
to cases filed prior to the effective date.  Pub. L. No. 104- 
204, § 422(a)-(c) (1996).  As this claim was filed prior to 
the effective date, the former statute must be applied.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (in the present 
case, the former statute, as discussed below, is more 
favorable to the appellant).

Generally, where any veteran shall have suffered an injury as 
a result of hospitalization, medical or surgical treatment or 
examination, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability 
were service-connected.  38 U.S.C.A. § 1151.  

In pertinent part, 38 U.S.C.A. § 1151 provided that: 

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part:  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern: (1)  It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2)  The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....(3)  Compensation is not 
payable for the necessary consequences of 
medical or surgical treatment... properly 
administered....."Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the....medical or 
surgical treatment administered.

I.  Urinary incontinence claim.

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) generally does not arise 
until there is a well-grounded claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  For the reasons set forth below, 
it is concluded that all development legally required and 
indicated regarding the incontinence claim at issue herein 
has been completed.

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well-grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Id. 

The appellant contends that he has suffered from incontinence 
since he underwent a radical retropubic prostatectomy at a VA 
hospital in May 1990.  However, review of the evidence of 
record does not reveal that the appellant currently suffers 
from incontinence.  While incontinence was an expected 
residual of the surgery in the short-term, it has resolved 
over time.  The appellant himself testified at his May 1991 
personal hearing at the RO that he had been informed that for 
a few months after the surgery he could have a little bit of 
trouble with incontinence, but that it could be corrected by 
learning to reuse muscles to control the problem.  See RO 
Hearing Transcript pp. 2 and 5.  He further stated that the 
incontinence was now 99 percent under control.  See RO 
Hearing Transcript p. 3.

The appellant subsequently testified at his October 1996 CO 
hearing that he had good urinary control and that he would 
occasionally dribble when his bladder was full after drinking 
three to four cups of tea.  He said that it was not enough of 
a problem to bother him that much and that he did not have to 
wear diapers or anything like that.  He also asserted that he 
had incontinence about six times per month.  See CO Hearing 
Transcript pp. 10-13.  

Review of the medical evidence of record reveals that, in 
January 1992, the appellant reported experiencing good 
control with occasional urgency and good force of stream.  
During a March 1995 VA medical examination, he was noted to 
have good urinary control.  The associated worksheet reveals 
that he experienced normal frequency of urination without 
pain or tenesmus and without incontinence requiring pads or 
appliances.  During a December 1997 VA medical examination 
the appellant reported having good voiding function with 
occasional leakage.  The appellant subsequently underwent 
another VA medical examination in September 1998; he reported 
an occasional urgency when he increased his caffeine intake, 
but he also reported a good flow of stream and no hematuria 
or any actual dysuria.  He did not wear pads and he had a 
sense of complete voiding without hesitancy.  The appellant 
reported that he had a nocturnal frequency of zero to one.  
The examiner stated that the appellant did not specifically 
report any urinary incontinence; a diagnosis of urinary 
incontinence was not rendered.

The appellant has not provided any medical evidence, except 
the statement of his opinions contained in his written 
statements and his hearing testimony, to establish that he 
currently suffers from clinical incontinence that is causally 
due to VA treatment and/or surgery rendered in May 1990; the 
appellant is not medically trained and is not qualified to 
render such a medical opinion that he currently has any 
medical condition as the result of VA care rendered in May 
1990.  There is no medical evidence which indicates that the 
appellant currently suffers from any urinary voiding 
dysfunction of any kind due to any treatment he has ever 
received from VA, and such would be required to make the 
claim plausible.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

The appellant's allegations that he currently suffers from 
any additional disability, namely urinary incontinence, 
caused by treatment rendered in a VA hospital in May 1990, 
are not otherwise borne out by the evidence of record, 
including any credible medical opinion that the course of 
treatment he received at the VA in May 1990 has resulted in 
any current urinary voiding dysfunction or pathology and 
therefore, his claim is not well-grounded.

Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  It is also noted, however, 
that there is no allegation that there are records that could 
be obtained that could make the claim well-grounded.

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
views the discussion as set forth in the various documents 
from the RO, as well as the discussion above, to be 
sufficient to inform the appellant of the type of evidence 
needed to well-ground this claim, and thus complete his 
application for 38 U.S.C.A. § 1151 benefits for any urinary 
incontinence.  

Again, it is noted that there is no allegation that there are 
additional records that are available that would render the 
claim well-grounded.  If the appellant were to submit 
documentation such as clinical evidence or a persuasive 
medical opinion tending to show that he currently has any 
additional disability, namely urinary incontinence, that is 
due to VA treatment, his claim could be considered well-
grounded as per Robinette.  Absent evidence or credible 
medical opinion that the appellant's currently suffers from 
any urinary voiding pathology or dysfunction as the result of 
care and medical treatment provided by the VA, the Board 
finds that the appellant's claim must be denied as not well-
grounded.  38 U.S.C.A. § 5107 (1991); Dean v. Brown, 8 Vet. 
App. 449 (1995).

II.  Erectile dysfunction claim.

Shortly after the appellant's May 1990 radical retropubic 
prostatectomy, he was noted to complain of impotency.  There 
is no medical evidence of record to indicate that he suffered 
from any erectile dysfunction (ED) prior to that surgery.  
The evidence of record includes a September 1992 letter from 
a physician at the Cleveland Clinic Foundation.  This 
physician stated that he had been treating the appellant for 
ED; the doctor noted that the appellant's risk factors for 
organic ED included the prostate surgery.  After subsequent 
testing, diabetes mellitus was ruled out as a risk factor.  
The private treating physician concluded that the test 
results indicated that the appellant's organic ED was most 
likely secondary to his radical retropubic prostatectomy.  

During the his March 1995 VA medical examination, it was 
noted that the appellant was only able to achieve partial 
erections.  The report of the September 1998 VA medical 
examination indicates that the appellant's ED had been 
treated with intracavernosal injection therapy; the results 
of this therapy were unsatisfactory and the appellant 
discontinued the treatment.  The examiner stated that ED is a 
side effect and complication of a radical retropubic 
prostatectomy.  

As previously noted, the pertinent regulation defines 
"necessary consequences" as those which are certain to 
result from, or were intended to result from, the medical or 
surgical treatment administered.  Obviously, ED cannot be 
presented as the intended consequence of a radical retropubic 
prostatectomy and ED was certainly not a desirable clinical 
outcome.  There is no medical evidence of record that 
demonstrates the appellant would have been afflicted with any 
ED absent the May 1990 radical retropubic prostatectomy and 
or that he would have been afflicted with any ED due strictly 
to the natural progress of any of his existing medical 
conditions.  The Board notes that the most recent VA medical 
opinion of record states that the "incidence of erectile 
dysfunction following radical retropubic prostatectomy for 
prostate cancer is reported in the current urological medical 
literature to range from as low as 15% to as high as 95-
100%."  Thus, while the appellant's ED was not an unexpected 
result of the radical retropubic prostatectomy, it cannot be 
said that it was a certain consequence of the surgery since 
some percentage of radical retropubic prostatectomy patients 
do not suffer from ED as a result of the surgery.

Furthermore, as noted above, the Supreme Court held in the 
Gardner case that fault by the VA need not be shown as an 
element of recovery under 38 U.S.C.A. § 1151.  Thus, it is 
immaterial that the radical retropubic prostatectomy was 
performed without error by the VA surgical team, or that ED 
is a known risk associated with the performance of a radical 
retropubic prostatectomy, because the Supreme Court has 
imposed a strict liability standard.

The Board finds the above persuasive evidence that there was 
a causal relationship between the radical retropubic 
prostatectomy administered by the VA in May 1990, and the 
subsequent manifestations of ED.  Absent any negative 
evidence to the contrary, the Board finds that the appellant 
did experience additional disability, namely impotence (ED), 
related to VA medical treatment rendered in May 1990, in that 
there was a causal relationship between the May 1990 radical 
retropubic prostatectomy and the subsequent development of 
ED, and further that the ED was not a necessary consequence 
of the treatment consented to by the appellant in May 1990.



ORDER

The appellant's claim for benefits for urinary incontinence 
pursuant to 38 U.S.C.A. § 1151 is denied on the basis that it 
is not well-grounded. 

Benefits under the provisions of 38 U.S.C.A. § 1151 for 
erectile dysfunction (impotence) resulting from VA medical 
treatment (radical retropubic prostatectomy) are granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

